DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 May 2021 has been entered.
Response to Amendment
Claims 1-17 remain pending in the application.  Claim 21 has been canceled and claims 18-20 were previously canceled.  New claim 22 has been added.  Claims 11-17 were previously withdrawn as being directed to a nonelected invention.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 22 recites the limitation to “a spool valve”; however, the as-filed disclosure is devoid of any mention of the term “spool” or description of the associated structures that would characterize the valve as a “spool valve”.  Therefore, claim 22 is rejected for containing new matter.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Books et al. (US 4,117,551).
Regarding claim 1, Books teaches a plural component applicator (14) comprising: 

a second component inlet (27) configured to receive a second component from a second delivery line (20, see figs. 1, 3); 
a nozzle (70) comprising a first component nozzle inlet (77), a second component nozzle inlet (76); and a nozzle outlet (72) configured to expel a mixture of the first component and the second component (col. 4, ln. 66-68, fig. 3), and,
a trigger (51) configured to actuate a valve (25/37/38/90, see col. 4, ln. 17-23) between an opened position (position of fig. 3 with elements 37 and 39 in the unseated positions) and a closed position (position of fig. 4 with elements 38 and 39 in the seated positions);
wherein the valve in the opened position allows flow of the first component to the first component nozzle inlet (col. 4, ln. 3-6), the second component to the second component nozzle inlet (col. 4, ln. 3-6) and restricts an air flow to the first component nozzle inlet (col. 6, ln. 13-18; fig. 3 - when element 90 is seated, no purge fluid flows; additionally, even if element 90 is open, when elements 38 is open the flow of purge fluid will be restricted due to the presence of the first component within the flow path), and 
wherein the valve in the closed position restricts flow of the first component and the second component to the nozzle (col. 4, ln. 3-6; fig. 4) and allows at least a portion of the air flow to the first component nozzle inlet in a downstream direction that is towards the nozzle outlet (col. 6, ln. 18-22; fig. 4). 
Regarding claim 2, Books teaches the plural component applicator of claim 1, and further wherein the valve comprises a first component plug (40) configured to seal a first component valve inlet (42) of the valve when the valve is in the closed position (col. 4, ln. 7-11); and a second component plug (39) configured to seal a second component valve inlet (41) of the valve when the valve is in the closed position (col. 4, ln. 7-11).
claim 3, Books teaches the plural component applicator of claim 1, and further wherein the valve comprises a nozzle atomization path (91/67/76) that directs a second portion of the air flow to the nozzle outlet (figs. 3, 4) when the valve is in the opened position and a third portion of the air flow to the nozzle outlet when the valve is in the closed position (col. 3, ln. 50-53; col. 5, ln. 47-49; figs. 3, 4 - air flow is controlled independently of the valve; therefore, when the valve is closed and no fluid is directed to the nozzle outlet then a greater amount of air will be directed to the outlet, which is interpreted to be the “third portion of the air flow”).
Regarding claim 4, Books teaches the plural component applicator of claim 3, and further wherein the valve comprises a first air path inlet (132), the first air path inlet being configured to receive the air flow when the valve is in the closed position (col. 3, ln. 50-53; col. 5, ln. 47-49); and a second air path inlet (131) fluidically coupled to the nozzle atomization path (figs. 3, 4), the second air path inlet being configured to receive the air flow when the valve is in the opened position (col. 3, ln. 50-53; col. 5, ln. 47-49).
Regarding claim 5, Books teaches the plural component applicator of claim 1, and further wherein the valve comprises a second component purge path (91/67/76) configured to direct at least a second portion of the air flow to the second component nozzle inlet (fig. 3).
Regarding claim 6, Books teaches the plural component applicator of claim 1, and further wherein the nozzle comprises a maze (71) configured to mix the first component and the second component in the nozzle (col. 4, ln. 44-47; fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Books in view of Brown (US 5,529,245).
Regarding claim 7, Books discloses the plural component applicator of claim 6.  Books further teaches wherein the maze comprises a helical wall disposed about a center post (col. 4, ln. 44-45; fig. 3).  Books does not disclose wherein the maze comprises a first wall and a second wall disposed about the center post, and wherein the center post comprises an air inlet configured to receive the air flow from the valve and an air outlet configured to direct at least a portion of the air flow to the nozzle outlet at a point downstream from the first wall and the second wall.
Brown teaches a plural component applicator (10) comprising a nozzle (24) configured to receive, mix and deliver a first component (via 122) and a second component (via 126) through a nozzle outlet (col. 8, ln. 1-5; fig. 8 - outlet is 118), and further wherein the nozzle comprises a maze (75) that comprises a first wall (85) and a second wall (89), both the first wall and the second wall disposed about a center post (fig. 8 - center post is 79), wherein the center post comprises an air inlet (124) configured to receive an air flow from the valve (col. 7, ln. 21-24) and an air outlet (83) configured to direct at least a portion of the air flow to the nozzle outlet at a point downstream from the first wall and the second wall (fig. 8).  Brown further teaches that such a maze structure provides an excellent propellant action using low viscosity materials and low pressure gas (col. 8, ln. 25-27).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plural component applicant of Books to comprise the nozzle with a maze having the specific structure taught by Brown since such a maze was known to provide an excellent propellant action using low viscosity materials and low pressure gas.  
claim 8, Books in view of Brown discloses the plural component applicator described regarding claim 7, and Brown further teaches wherein the nozzle comprises a two-part assembly comprises a first part (112/116) and a second part (75/114), the first part comprising a nozzle body (112), and the nozzle outlet (fig. 8); and the second part comprising the maze, a first nozzle component inlet (122) and a second nozzle component inlet (126).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Books in view of Tudor et al. (US 6,062,492).
Books discloses the plural component applicator described regarding claim 1.  Books does not disclose wherein the nozzle comprises a first portion configured to direct flow of the first component and the second component in a rotational first direction, and 12a second portion disposed downstream from the first portion configured to direct flow of the first component and the second component in a rotational second direction opposite of the rotational first direction.
Tudor teaches a plural component applicator (10) comprising a nozzle (12) configured to receive, mix and deliver a first component and a second component through a nozzle outlet (fig. 2 - outlet is 22e), and further wherein the nozzle comprises a first portion (26) configured to direct flow of the first component and the second component in a rotational first direction (col. 3, ln. 25-28; fig. 8), and 12a second portion (28) disposed downstream from the first portion configured to direct flow of the first component and the second component in a rotational second direction opposite of the rotational first direction (col. 3, ln. 25-28; fig. 8).  Tudor further teaches that a nozzle having such an arrangement produces a homogenous mix of the plural components (col. 9, ln. 9-13).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the nozzle of Books to comprise a first portion configured to direct flow of the first component and the second component in a rotational first direction, and 12a .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Books in view of Grigg et al. (US 6,158,624).
Books discloses the plural component applicator of claim 1, and further comprising a handle (26) and a trigger lock (62) coupled to the handle (fig. 2) and configured to prevent actuation of the trigger (col. 4, ln. 30-34).  Books does not disclose that the trigger lock is coupled to a side of the handle opposite from the trigger.  
Grigg teaches a plural component applicator (1, see col. 1, ln. 13-16) comprising a handle (5), a trigger (141) coupled to a valve, such that actuation of the trigger actuates the valve from the closed position to the opened position (col. 8, ln. 65 - col. 9, ln. 3), and a trigger lock (171) coupled to a side of the handle opposite from the trigger (fig. 1A), the trigger lock being configured to prevent actuation of the trigger (col. 9, ln. 34-39).    
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the plural component applicator of Books to couple the trigger lock to a side of the handle opposite from the trigger, as taught by Grigg, since such an arrangement was known to allow a user to conveniently disengage the trigger lock when gripping the handle with a single hand and a single motion (see Grigg, figs. 1A, 1B).
Claim Interpretation
Regarding claim 22, Brooks discloses each and every limitation except that the valve is a spool valve, as explained in detail below, which is provided to Applicant for consideration in amending the  a plural component applicator (14) comprising: 
a first component inlet (28) configured to receive a first component from a first delivery line (19, see figs. 1, 3); 
a second component inlet (27) configured to receive a second component from a second delivery line (20, see figs. 1, 3); 
a nozzle (70) comprising a first component nozzle inlet (77), a second component nozzle inlet (76); and a nozzle outlet (72) configured to expel a mixture of the first component and the second component (col. 4, ln. 66-68, fig. 3), and,
a valve (25/37/38/90) comprising a first component channel (41), a second component channel (42), and an air channel (113/114):
a trigger (51) configured to actuate the valve (col. 4, ln. 17-23) between an opened position (position of fig. 3 with elements 37 and 39 in the unseated positions) and a closed position (position of fig. 4 with elements 38 and 39 in the seated positions);
wherein the valve in the opened position allows flow of the first component to the first component nozzle inlet through the first component channel (col. 4, ln. 3-6), the second component to the second component nozzle inlet through the second component channel (col. 4, ln. 3-6) and restricts an air flow to the first component nozzle inlet by aligning the air channel with a first plug  (112, see col. 6, ln. 13-18; fig. 3 - when element 90 is seated, no purge fluid flows; additionally, even if element 90 is open, when elements 38 is open the flow of purge fluid will be restricted due to the presence of the first component within the flow path), and 
wherein the valve in the closed position restricts flow of the first component by aligning the first component channel with a second plug (39), restricts flow of the second component to the nozzle by aligning the second component channel with a third plug (40), and allows at least a portion of the air flow to 
Response to Arguments
Applicant's arguments filed 4 May 2021 have been fully considered but they are not persuasive.
In response to applicant's argument that Books does not teach a trigger that operates the valve between a position that restricts air flow to the first component nozzle inlet and a position that allows at least a portion of the air flow to the first component nozzle inlet, it is noted that this feature is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As interpreted in the rejection above, the opened position of the valve of Books is interpreted to be when elements 37 and 38 are opened, and these valves are operated by the trigger.  Further, claim 1 requires only that the valve, in the opened position, is able to restrict air flow to the first component nozzle inlet and, in the closed position, is able to allow air flow to the first component nozzle inlet, which it is because the air flow is independently controlled, as noted by Applicant.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752